Citation Nr: 0913887	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  04-31 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right knee torn lateral meniscus with degenerative joint 
disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1979 to April 1982.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the St. Petersburg 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that granted service connection for a right knee 
disorder and assigned a noncompensable rating effective July 
18, 1997 and a 10 percent evaluation from May 27, 2003.  The 
Veteran appealed the rating assigned, as well as the 
effective date for the grant of service connection.  While 
the appeal was pending, in August 2004, the RO increased the 
rating to 10 percent, effective July 18, 1997.  

In April 2007, the Board denied entitlement to an effective 
date prior to July 18, 1997, for the grant of service 
connection for a right knee disorder.  At the same time, the 
Board remanded the issue seeking an increased rating for a 
right knee disorder.  The Veteran did not appeal the Board's 
decision and the only matter before the Board now is as 
stated on the previous page.   


FINDINGS OF FACT

Throughout the appeal period, the Veteran's service- 
connected right knee disability has been manifested by 
arthritis with painful motion; instability, compensable 
limitation of flexion or extension, or ankylosis is not 
shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for right knee torn lateral 
meniscus with degenerative joint disease is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.7, 4.71a, Codes 5003, 5010, 5257, 5260, 5261 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in letters from the 
Appeals Management Center (AMC) dated in April 2007 and 2008.  
These letters advised the Veteran of the provisions relating 
to the VCAA.  Specifically, the Veteran was advised in these 
letters that VA would obtain all evidence kept by the VA and 
any other Federal agency, including VA facilities and service 
medical records.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant private 
medical records not held by a Federal agency.  Included with 
the April 2008 letter were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, and the 
letter asked that the Veteran complete this release so that 
VA could obtain these records on his behalf.  The letters 
also informed the Veteran that for records he wished for VA 
to obtain on his behalf he must provide enough information 
about the records so that VA can request them from the person 
or agency that has them.  Additionally the April 2007 letter 
specifically advised the Veteran that in order to be assigned 
an increased disability rating the evidence must show that 
his condition had worsened. 

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In general, a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004).  Since the VCAA was not enacted 
until November 2000, furnishing the Veteran with VCAA notice 
prior to the adjudication in July 1998 that initially 
declined to reopen the Veteran's underlying claim seeking 
service connection for a right knee disorder was clearly both 
a legal and a practical impossibility.  Indeed, VA's General 
Counsel has held that the failure to do so under such 
circumstances does not constitute error.  See VAOGCPREC 7- 
2004.

Again, the Veteran was provided with VCAA notice through the 
April 2007 and 2008 VCAA letters and his claim was 
readjudicated in the December 2008 supplemental statement of 
the case, after he was provided with the opportunity to 
submit evidence and argument in support of his claim and to 
respond to the VA notice.  Therefore, any deficiency as to 
the timing of notice has been cured here and in any event, 
the essential fairness of the adjudication was not affected.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board accordingly finds that there is no prejudice to the 
Veteran in the timing of the VCAA notice.  Moreover, the 
Veteran has not alleged any prejudice. See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) [timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it].

Finally, there have been two significant Court decisions 
concerning the VCAA.  In the first, Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Court observed that a claim of 
entitlement to service connection consists of five elements: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
claim is comprised of five elements, the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

In this case, elements (1), (2) and (3) are not at issue.  
The Veteran received notice as to elements (4) and (5), 
degree of disability and effective date via the April 2007 
and 2008 letters.  Moreover, because the Veteran's claim is 
being denied, elements (4) and (5) are moot.

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for a right knee disorder originates, 
however, from the grant of service connection for these 
disabilities.  Consequently, Vazquez-Flores is inapplicable.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. 
App. May 19, 2008) [where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to any downstream elements].

The Board further notes that neither the Veteran nor his 
representative has alleged that the Veteran has received 
inadequate VCAA notice.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board, in which he declined to do.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
Veteran's claims file; the Veteran does not contend 
otherwise.  The Veteran also has been provided with VA 
examinations which address the nature and severity of his 
service-connected right knee disorder.  The Board notes that 
the Veteran's representative has requested, in a March 2009 
statement, that the claim be remanded to the VA examining 
physician for review of the additional medical records that 
have been associated with the claims file after the October 
2008 VA examination to see if there is any change in the VA 
examination report.  However, it appears that the VA examiner 
already reviewed such VA treatment records (perhaps 
electronically) as he specifically addressed at least the 
January 2008 x-ray report of the right knee that did not 
appear to be associated with the claims file until after the 
October 2008 VA examination.  Furthermore, the AMC and the 
Board has considered the symptoms reported in the additional 
treatment records in conjunction with the entire claims file.  
As such a remand is not necessary.  Consequently, the Board 
finds that VA's duty to assist the Veteran has been met.  He 
is not prejudiced by the Board's proceeding with appellate 
review.

II.  Factual Background

A November 1997 VA radiographic report regarding the right 
knee showed mild degenerative changes about both the medial 
and lateral aspects of the knee joint as well as about the 
anterior aspects of the femoral condyles behind the patella.  
The knee joint space appeared well preserved.  

In May 2003, the Veteran was afforded a VA examination.  The 
examination report noted that the claims file was reviewed.  
The Veteran reported that his right knee swelled and locked.  
It would flare up after he had been on his feet for a long 
time.  He indicated that he lost his job as a water pipe 
layer a year ago due to his knee.  He recently started a new 
job as a surveyor.  He did not use a cane.  He had an 
antalgic gait and his posture was normal.  On examination of 
the right knee, there was no effusion, increased heat, or 
deformity.  There was quadriceps atrophy.  Flexion was to 90 
degrees with crepitation and pain.  There was no tenderness 
of the joint line, negative varus valgus, anterior drawer, 
and McMurray test.  Repetitive flexion was to 90 degrees.  X-
rays showed mild degenerative changes.  The diagnosis was 
torn lateral meniscus status post arthroscopic surgery and 
degenerative joint disease.  

Treatment records dated in 2008 from West Palm Beach VA 
Medical Center included complaints of bilateral knee pain.  
X-rays from January 2008 showed that no significant fluid was 
present in the right knee.  There were osteoarthritic changes 
with a slight narrowing of the joint space and hypertrophic 
changes.  A February 2008 record showed flexion in the right 
knee to 120 degrees and extension to 0 degrees.  All 
ligaments were stable with intact endpoints, no instability 
and no pain with valgus varus stress test.  

On October 2008 VA examination, it was noted that the claims 
file was reviewed.  The Veteran reported that there was no 
right knee deformity, but his right knee gave away.  He also 
reported instability, pain, stiffness, weakness, and 
decreased speed of joint.  There were no episodes of 
dislocation or subluxation.  He had daily locking episodes 
and repeated effusions that was manifested by swelling and 
tenderness.  He had severe flare-ups several times a day that 
was alleviated with rest.  There were no incapacitating 
episodes of arthritis.  He could stand for a maximum of 15 
minutes and could walk 2 blocks.  He always used a cane and 
wore a right knee brace sometimes.  He had an antalgic gait.  

Objectively, there was crepitus, pain at rest, and guarding 
of movement.  There was grinding and meniscus abnormality.  
He verbalized pain when foot deviated medially during knee 
extension.  There was not a mass behind the knee, 
instability, patellar abnormality, locking, effusion, 
dislocation, or evidence of a tear or absence of a meniscus.  
McMurray's test was negative.  Range of motion studies of the 
right knee revealed that flexion was from 0 to 115 degrees 
and extension was normal at 0 degrees.  There was objective 
evidence of pain with active motion on the right side.  After 
repetitive motion flexion was to 110 degrees and extension 
was at 0 degrees.  The most important limiting factor was 
pain.  A January 2008 x-ray report was restated and showed 
that no significant fluid was present in the right knee.  
There were osteoarthritic changes with a slight narrowing of 
the joint space and hypertrophic changes.  The Veteran 
reported that he had been laid off two months ago because he 
was missing a lot of work due to his left knee.  The 
diagnosis was traumatic arthritis of the right knee.  The 
disability's impact on his occupational activities included 
decreased mobility, problems with lifting and carrying, 
decreased strength in lower extremity and pain, and increased 
absenteeism.  The disability had a moderate effect on his 
chores.     

III.  Criteria and Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

The rating schedule provides for a 10 percent rating for 
slight recurrent subluxation or lateral instability, a 20 
percent rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 
5257.

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating. 38 C.F.R. § 4.71a, Code 5260.  Extension 
limited to 5 degrees warrants a noncompensable rating, 
extension limited to 10 degrees warrants a 10 percent rating, 
extension limited to 15 degrees warrants a 20 percent rating, 
extension limited to 20 degrees warrants a 30 percent rating, 
extension limited to 30 degrees warrants a 40 percent rating, 
and extension limited to 45 degrees warrants a 50 percent 
rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 
98, (August, 1998).  Moreover, the General Counsel also held 
more recently that separate ratings under 38 C.F.R. § 4.71a, 
Code 5260 (limitation of flexion of the leg) and under Code 
5261 (limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September, 
2004).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  As 
such, the Board has considered all evidence of record in 
evaluating the Veteran's service-connected right knee 
disorder.  Also, in Fenderson, the Court discussed the 
concept of the "staging" of ratings, finding that in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a Veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126- 
28.  A close review of the record revealed no distinct period 
during which the criteria for the next higher (20 percent) 
rating for a right knee disorder were met.  See Fenderson, 
supra.

Again, the Veteran's right knee disorder has been rated as 10 
percent disabling pursuant to Code 5010 for arthritis of the 
knee substantiated by X-ray findings with limitation of 
motion that is less than compensable under Codes 5260, 5261.  
The evidence of record for the period of the appeal shows 
flexion to no less than 90 degrees and normal extension to 0 
degrees, including with repetitive motion and pain.  
Consequently, a compensable rating is not warranted under 
either Code 5260 or Code 5261 and the Veteran's schedular 
rating for limitation of motion of the right knee is limited 
to the 10 percent (maximum) awarded under Code 5003 for 
arthritis of the knee with painful motion.   Again, the Board 
has appropriately considered additional functional limitation 
due to factors such as pain and weakness, but the objective 
evidence still fails to show a disability picture most nearly 
approximating the next-higher evaluation for limited motion 
of the right knee.

The Board has also considered whether any alternate 
diagnostic codes might afford a higher rating here.  However, 
as ankylosis and impairment of the tibia are not shown, 
Diagnostic Codes 5256 and 5262 do not apply.  Moreover, a 20 
percent rating under Code 5258 is not warranted, as there is 
no evidence of dislocated semilunar cartilage.  There are no 
other relevant code sections for consideration in determining 
the propriety of an increased rating.  

As noted above, it is also possible to assign a separate 
rating under Code 5257 for instability.  However, the May 
2003 and October 2008 VA examinations specifically found that 
there was no instability or subluxation of the right knee.  
While it was noted that the Veteran sometimes used a brace 
for the right knee, neither examination found instability 
that required use of a brace.  There is no competent evidence 
(clinical findings) of record to the contrary, that is, 
showing that the Veteran does have right knee 
instability/subluxation.  Although, in October 2008, he 
reported to the VA examiner that he had instability, that 
examiner specifically found there was no instability or 
dislocation of the knee ligaments, and also noted that 
McMurray's test was negative.  

While the Veteran is competent to establish presence of 
symptoms capable of lay observation, because he is a 
layperson, his opinion regarding the presence or absence of a 
clinical finding must be found less probative in the matter 
than the clinical observation of a medical professional.  
Consequently, a compensable rating under Code 5257 would not 
be appropriate here.

Further regarding separate ratings, the Board acknowledges 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of either right knee flexion 
or extension to a compensable degree.  (It is recognized that 
the Veteran is "compensably rated" for the right knee, at 
10 percent.  However, the actual range of motion findings 
here do not technically meet the levels for even a zero 
percent rating.)  Thus, assignment of separate evaluations 
for limitation of flexion and extension of the right leg is 
not appropriate here. 

The Board has also contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2008).  On October 2008 VA examination, 
the Veteran indicated that he was recently laid off because 
he missed a lot of work due to problems with his nonservice-
connected left knee.  Also, there is no objective evidence 
that the Veteran's service-connected right knee presents such 
an unusual or exceptional disability picture at any time so 
as to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

In short, the objective medical evidence of record, as 
detailed in pertinent part above, shows that the 
manifestations of the Veteran's service-connected disability 
do not result in a marked functional impairment in a way or 
to a degree other than that addressed by VA's Rating 
Schedule.  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In sum, there is no support for a rating in excess of 10 
percent for the Veteran's service-connected right knee 
disability for any portion of the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

ORDER

An initial rating in excess of 10 percent for a right knee 
torn lateral meniscus with degenerative joint disease is 
denied. 


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


